jfourti) Court of ^pealsi
                                       ^an glntonio, tiexas!

                                           September 18, 2013

                                          No. 04-12-00431-CR


                                          Julian Cedrick BELL,
                                                 Appellant

                                                    V.



                                          The STATE of Texas,
                                                 Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2011CR8623
                               Honorable Raymond Angelini, Judge Presiding

                                                 ORDER

        In accordance with this court's opinion of this date, the State's motion for rehearing is
DENIED.




                                                             5naD. Chapa, Justi


        IN WITNESS WHEREOF, I have hereunto set my hand ^d affixed the seal of the said
court og^0iis<ii8jj|i^^day of September, 2013.


                       *   s